Sub-Item 77I, 77Q1(a) and 77Q1(d) The Dreyfus/Laurel Funds Trust (the "Registrant") Dreyfus High Yield Fund (the "Fund") At a meeting held on February 22-23, 2017, the Board of Trustees of the Registrant approved the creation of Class T shares, a description of which appears in the documents incorporated by reference below: 1. The disclosure in the Fund's Class T Prospectus and the disclosure in the Fund's Statement of Additional Information are incorporated by reference to Post-Effective Amendment No. 209 to the Registrant's Registration Statement on Form N-1A, filed on March 24, 2017, effective as of March 31, 2017 ("Amendment No. 209"). 2. The disclosure in the Supplement to the Fund's Class T Prospectus dated March 31, 2017 filed on March 31, 2017 pursuant to Rule 497(e) under the Securities Act of 1933, as amended . 3. The Registrant's Certificate of Amendment (Designation), incorporated by reference to Exhibit (a)(10) of Amendment No. 209. 4. The Registrant's Rule 18f-3 Plan, incorporated by reference to Exhibit (n)(2) of Amendment No. 209.
